         Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 1 of 14




Elizabeth K. Ehret
Attorney at Law
3800 O’Leary St., #104
Missoula, MT 59808
T: (732) 312-7400
elizabeth.k.ehret@gmail.com

Matthew Strugar
(pro hac vice)
Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010
T: (323) 696-2299
matthew@matthewstrugar.com

Attorneys for Plaintiff

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA

    RANDALL MENGES,
                              Plaintiff,

         v.                                    Case No. 9:20-cv-178-DLC-KLD

    AUSTIN KNUDSEN, Attorney
    General of the State of Montana1;          PLAINTIFF’S OPPOSITION
    GARY SEDER, Bureau Chief of the            TO DEFENDANTS’ MOTION
    Montana Crime Information                  FOR A STAY
    Bureau; and SARA MALIKIE, Head
    of the Sexual and Violent
    Offenders Program for the
    Missoula County Sheriff’s Office,
    each in their official capacities,
                             Defendants.



1Austin Knudsen is substituted for former Attorney General Tim Fox.
Fed. R. Civ. P. 25(d).
                                           1
      Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 2 of 14




                              Introduction
     In the early 1990s, Plaintiff Randall Menges lived at a working
ranch for male foster children in Gem County, Idaho. In October 1993,
Menges turned 18 and the ranch allowed Menges on to continue to live
there and perform ranch work. Two months later, two 16-year-old
young men who were sexually active with each other got Menges
involved. Menges had sex with both of them. Idaho prosecuted Menges,
charging him with Crime Against Nature, I.C. § 18-6605. He pleaded
guilty to one count. It was 1994.2
     Menges served his sentence and tried to move on with his life.
Nine years after his conviction, the Supreme Court departed from
earlier precedent and held that the right to participate in oral and anal
sex was protected by Substantive Due Process and invalidated those




2 The State complains that Menges asserting that he must register for
having gay sex “is as hyperbolic as it is offensive.” State’s Br. at 1. How
else to explain the state of law in 1994? Sodomy prohibitions were
prevalent and the Supreme Court blessed them. That such a state of
law ever existed is offensive, but not in the way the State means it.
Menges has repeatedly stressed that he is not claiming the Defendants
here have homophobic animus and that it appears he is a victim of
legislative and bureaucratic oversight. See, e.g., Compl. ¶¶ 13–20; Reply
Brief on Motion for Preliminary Injunction, ECF No. 20, 10 n. 2. The
registration burdens that have followed Menges his entire adult life
because of this conviction caused a life of only intermittent employment
and frequent homelessness. If he aimed for hyperbole over the State
registering him as a sex offender for his Crime Against Nature
conviction, he could do much better than saying Montana forces to him
register for having had gay sex.
                                      1
        Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 3 of 14




laws that criminalized such activity as the law’s only element. Lawrence
v. Texas, 539 U.S. 558, 578 (2003).
       But Idaho still forced him to register as a sex offender based on
his 1994 conviction. And when he relocated to Montana, Montana did,
too.
       So after he found counsel willing to try to help him, he filed
lawsuits in both states. In the Idaho lawsuit, Doe v. Wasden, Case No.
20-cv-452 (D. Idaho), Menges and a pseudonymous plaintiff seek both
broad and tailored relief, from declaring that the Crime Against Nature
law is unconstitutional to just enjoining it as to Menges individually.
See Amended Complaint in Doe v. Wasden at Request for Relief,
attached as Exhibit B to Declaration of Matthew T. Cochenour Filed in
Support of State’s Motion for a Stay, ECF No. 16–1.
       Here, Menges seeks relief tailored to his registration in Montana.
He asks for this Court to enjoin Montana officials from enforcing
Montana law. See Complaint, ECF No. 1, at Request for Relief.
       In Idaho, the defendants moved to dismiss the Amended
Complaint and the plaintiffs moved for a preliminary injunction. The
motion to dismiss is fully briefed. Without any extensions, the motion
for a preliminary injunction briefing will conclude on February 23,
2021. The district court has not scheduled either motion for a hearing.
       The State here now asks this Court to stay all proceedings here
until the District of Idaho decides both the motion to dismiss and the
motion for a preliminary injunction in Idaho. The Court should deny the


                                       2
      Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 4 of 14




motion. The State does not begin to meet its burden to show that this
Court should stay the case and does not even identify or address two of
the three relevant factors in determining whether a stay is appropriate.
And the State misrepresents what Menges seeks both in this lawsuit
and in the Idaho lawsuit.
     The State’s request for a stay is unwarranted and would prejudice
Menges. The is no cognizable harm to the State with proceeding. The
Court should deny the motion and allow Menges to litigate his case.
                               Standards
     A defendant must show an actual “need” for a stay. Clinton v.
Jones, 520 U.S. 681, 708 (1997). The mere possibility that the law might
change cannot justify granting a stay. Landis v. N. Am. Co., 299 U.S.
248, 255 (1936); see also In re Homestore.com, Inc. Sec. Litig., 347 F.
Supp. 2d 814, 818 (C.D. Cal. 2004) (“Waiting until an undetermined
date in the summer . . . for the possibility of a Supreme Court ruling
does not outweigh both the Plaintiff and the Court’s interest in judicial
economy.”).
     In the Ninth Circuit, courts examine three factors to determine
whether to grant a stay:

     (1) the hardship or inequity upon the non-moving party that
     would result from granting the stay; (2) the hardship or
     inequity upon the moving party being required to go forward
     after denial of the stay; and (3) the orderly course of justice
     measured in terms of the simplifying or complicating of
     issues, proof, and questions of law that could be expected to
     result from a stay.


                                      3
       Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 5 of 14




Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).
     In the Ninth Circuit, an order staying a case is “final” for the
purposes 28 U.S.C. § 1291 and is immediately appealable. Id. at 1101–
04. The Ninth Circuit reviews a district court’s discretion in entering a
stay order under a “somewhat less deferential” standard than the
abuse-of-discretion standard employed in other contexts. Dependable
Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th
Cir. 2007) (citation omitted).
                                 Argument
     The State does not cite or address the three-factor test for
obtaining a stay. Its arguments seem to sound exclusively in the third
factor—“the orderly course of justice measured in terms of the
simplifying or complicating of issues, proof, and questions of law that
could be expected to result from a stay,” Lockyer, 398 F.3d at 1110—so
Menges will take the factors out of order and address this factor first.
     The State has not met its heavy burden of showing a stay is
appropriate under any of the three relevant factors. A stay will not help
the orderly course of justice because Menges does not challenge his
conviction in either case but challenges Idaho laws in his Idaho case
and a Montana law in his Montana case. Neither case will decide the
other. A stay will prejudice Menges because he does not seek legal
damages to make him whole in the future, but equitable remedies to
address the daily injury the State inflicts on him through mandated sex
offender registration. And there is no hardship to the State in denying a


                                      4
      Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 6 of 14




stay because the State has declined to even attempt to make any
showing of hardship.
I.         A Stay Will Not Help the Orderly Course of Justice
           Because Menges Challenges Different Statutes in the
           Two Cases
           A.    A Decision in the Idaho Action Will Not Moot
                 This Action
     The State’s request for a stay stems from two mistaken premises.
First, that Menges challenges his 1994 conviction for Crime Against
Nature in this lawsuit or the Idaho lawsuit. Second, that relief in the
Idaho lawsuit could moot Menges’s claims here. Neither is right.
     Menges has made clear multiple times that he does not challenge
his conviction here. Menges’s Opening Brief in Support of Motion for
Preliminary Injunction, ECF No. 9–1, at 11–12; Menges’s Reply Brief on
Motion for Preliminary Injunction, ECF No. 20, at 3–4. It was legal and
constitutional to convict people for having gay sex in 1994. See Bowers
v. Hardwick, 478 U.S. 186, 192–94 (1986). This was, to put it mildly, a
bad time for gay rights in this country. But there was nothing
unconstitutional about Gem County, Idaho convicting Menges in 1994.
     And he is uninterested in challenging his conviction not least
because there are all manner of statutory and judicially-created
impediments to doing so. Questions of retroactivity of Supreme Court
decisions are contested and byzantine. See, e.g., Teague v. Lane, 489
U.S. 288 (1989); Schriro v. Summerlin, 542 U.S. 348 (2004); Welch v.


                                     5
       Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 7 of 14




United States, 136 S. Ct. 1257, 1259–60 (2016). Federal habeas relief is
only available to those still in custody. 28 U.S.C. § 2254(a). Even when
habeas is available, a petitioner must hurdle various barriers before a
court can address the merits of a habeas petitioner’s claims. See, e.g., 28
U.S.C. § 2244. And state post-conviction relief is often little, if any,
better, with statutes of limitations that can expire years before a claim
could ever be ripe based on new Supreme Court precedent. See I.C. § 19-
4902(a) (one-year statute of limitation “from the expiration of the time
for appeal or from the determination of an appeal or from the
determination of a proceeding following an appeal, whichever is later”
to seek post-conviction relief).
      But more to the point, Menges does not challenge his conviction
because he served his time for that conviction and is looking to move on
with his life.
      But he can’t move on with his life because several states still
require him to register as a sex offender for having gay sex, despite the
Supreme Court announcing 18 years ago that it is protected under the
Fourteenth Amendment. Menges doesn’t seek to change anything from
25 years ago or to be relieved from the sentence Idaho imposed on him
and that is long behind him. Instead, Menges challenges the law that
imposes continuing, daily harm on him now: the requirement that he
register as a sex offender.
      And because Menges does not challenge his conviction either here
or in Idaho, relief in Idaho will not provide relief here or moot this case.


                                       6
       Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 8 of 14




Even if the Idaho plaintiffs obtain every one of the 21 forms of relief
they request in their Amended Complaint, Menges will still have a
conviction for Crime Against Nature, a crime for which Idaho law
requires registration—or, in the parlance of the Montana Sexual or
Violent Offender Registration Act, he will still have a “violation of a law
of another state . . . for which the offender was required to register as a
sexual offender after an adjudication or conviction.” § 46-23-502(9)(b),
MCA.
      There is no relief Menges requested or that the District of Idaho
can order that would change Montana law. Even if Menges obtains the
home-run version of relief that he seeks in that case—declaring that
Idaho Code § 18-6605 is unconstitutional on its face as it relates to
activity between human beings—it still wouldn’t moot this case.
      The State’s assumption that a favorable ruling on the pending
motions in Idaho appears to rest on a misconception of the practical
effect of a federal district court declaring a law unconstitutional. “The
term ‘invalidate’ is a common judicial shorthand when the Court holds
that a particular provision is unlawful and therefore may not be
enforced against a plaintiff.” Barr v. Am. Ass'n of Political Consultants,
140 S. Ct. 2335, 2351 n.8 (2020). But federal courts “of course do[ ] not
formally repeal the law from the U. S. Code or the Statutes at Large.”
Id. Instead, the act of “invalidating” a law is the federal judiciary
“recogniz[ing] that the Constitution is a ‘superior, paramount law,’ and
that ‘a legislative act contrary to the constitution is not law’ at all.” Id.


                                        7
       Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 9 of 14




(quoting Marbury v. Madison, 1 Cranch 137, 177 (1803)). Declaring a
law invalid “‘amounts to little more than the negative power to
disregard an unconstitutional enactment.’” Id. (quoting Massachusetts
v. Mellon, 262 U.S. 447, 488 (1923)). As a result, laws that courts have
declared invalid still litter the state and federal codes.
      And a judicial declaration that a law is invalid does not
technically bind anyone. Injunctive relief can bind the parties to the
action (and those in privity with them), but the courts lack power to
enjoin people who are not parties to the action. Instead, courts rely on
principles of “vertical and horizontal stare decisis” and executive
branches’ general respect for judicial decisions to prevent other-and-
future government actors from enforcing so-called invalidated laws. Id.
But no ruling from the District of Idaho would bind the State here.
      And there’s little reason to believe that any form of horizontal
stare decisis (the State here respecting the decision of the District of
Idaho) would compel the State to act differently when vertical stare
decisis has failed. No less than the United States Supreme Court
declared that laws that criminalize oral or anal sex with no other
elements are unconstitutional, Lawrence, 539 U.S. at 578, but here we
are. Idaho and Montana are both—separately—unmoved despite
vertical stare decisis.
      Finally, the State misreads the relief Menges seeks in his
preliminary injunction in Idaho. While his Amended Complaint does
request ‘invalidation’ of the Idaho Crime Against Nature statute as one


                                       8
      Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 10 of 14




of his requests for relief, he does not seek preliminary injunctive relief
declaring the statute unconstitutional. He seeks only “a preliminary
injunction prohibiting the defendants [and those in privity with them]
from requiring [Menges and the other plaintiff] to register as sex
offenders.” See Plaintiffs’ Renewed Motion for a Preliminary Injunction,
ECF No. 49, Doe v. Wasden, Case No. 20-cv-452 (D. Idaho, Jan. 19,
2021). The preliminary injunction motion asks for relief as-applied to
the plaintiffs. So even if the State were right that Menges challenges his
conviction in Idaho and that a favorable ruling in the Idaho invalidating
the Crime Against Nature law would moot this case, the State would
still be wrong that the pending motion for preliminary injunction could
provide that relief. Menges hasn’t even asked for it.
           B.    Because Menges Challenges Montana Law, It Is
                 Not a Waste of Judicial Resources and Does Not
                 Present a Risk of Different Outcomes
     Menges brings an as-applied challenge to the Montana Sexual or
Violent Offender Registration Act’s requirement that an individual
register as a sex offender for an out-of-state conviction for which that
originating state requires registration. § 46-23-502(9)(b), MCA. He does
not challenge any Idaho law or assert any injury arising from Idaho.
     While it was Montana’s decision in 2005 to expand the Montana
Sexual or Violent Offender Registration Act’s application to such out-of-
state convictions that incorporated Idaho’s sex offender registration




                                      9
      Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 11 of 14




requirements into Montana law, it is still Montana’s law Menges
challenges in this suit, not Idaho’s.
      The Idaho suit challenges Idaho law. This suit challenges
Montana law. Both cases do ask the courts to decide whether Lawrence
allows sex offender registration for pre-Lawrence sodomy convictions.
But different district courts grapple with the same or similar issues—or
interpret the same Supreme Court case—all the time. That the cases
present similar issues does not meet the high burden of showing that a
stay is appropriate.
II.     A Stay Will Prejudice Menges Because His Harm is
        Ongoing
      “A court may ‘appropriately enter stay orders where a party seeks
only damages, does not allege continuing harm, and does not seek
injunctive or declaratory relief since a stay would result only in
delaying monetary recovery.’” N.Y. Marine & Gen. Ins. Co. v.
Junkermier, Clark, Campanella, Stevens, P.C., No. CV 14-83-GF-BMM,
2019 U.S. Dist. LEXIS 123533, at *3–4 (D. Mont. July 24, 2019)
(quoting W. Sec. Bank v. Schneider Ltd. P’ship, No. CV-15-10-BLG-
SPW-CSO, 2015 U.S. Dist. LEXIS 59316, *4 (D. Mont. May 6, 2015)
(citing Lockyer v. Mirant Corp., 398 F.3d at 1110 (9th Cir. 2005))).
      Menges does not seek damages and does allege continuing harm.
He challenges the continued severe restrictions imposed on him by sex
offender registration in Montana nearly two decades after the Supreme
Court invalidated the statute the State relies on to force him to register.


                                        10
        Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 12 of 14




        The State also argues that the stay will not be indefinite because
it only asks for a stay until the District of Idaho rules on the motions to
dismiss and for a preliminary injunction. State’s Br. at 8. It is highly
likely rulings on these motions will be appealed. If the case is
dismissed, Menges will appeal. Given Idaho’s litigation posture to date,
it seems likely that the State will appeal if the court enters a
preliminary injunction. And if the District of Idaho denies the motion
for a preliminary injunction, Menges intends to appeal. If the State here
believes that the District of Idaho ruling on these issues warrants a
stay, it seems likely they will feel similarly about either of these
motions going to the Ninth Circuit. In practical effect, a stay here, if
granted, could last years.
        A stay will prejudice Menges’s right to obtain a “just, speedy, and
inexpensive determination” of his constitutional rights. Fed. R. Civ. P.
1.
III.      The State Makes No Showing of Hardship
        If “there is even a fair possibility that the stay will work damage
to someone else, the party seeking the stay must make out a clear case
of hardship or inequity.” All. for the Wild Rockies v. Burman, No. CV
20-22-GF-KLD, 2020 U.S. Dist. LEXIS 142970, at *14 (D. Mont. Aug.
10, 2020) (quoting Lockyer, 389 F.3d at 1112 (internal quotations
omitted)). “[B]eing required to defend a suit, without more, does not
constitute a clear case of hardship or inequity” Lockyer, 398 F.3d at
1112.


                                       11
      Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 13 of 14




      The State does not identify any harm it would suffer without a
stay, or even identify that it is a factor the Court should consider in in
assessing a motion for a stay. Because it is the State’s burden to
establish a clear case of hardship or inequity, its failure to show any is
fatal on this factor.
                               Conclusion
      The Court should deny the motion and allowed this case to
proceed.


Date: February 12, 2020      Respectfully submitted,

                             /s/ Matthew Strugar
                             Matthew Strugar
                             (pro hac vice)
                             Law Office of Matthew Strugar
                             3435 Wilshire Blvd., Suite 2910
                             Los Angeles, CA 90010
                             T: (323) 696-2299
                             matthew@matthewstrugar.com

                             Elizabeth K. Ehret
                             Attorney at Law
                             3800 O’Leary St., #104
                             Missoula, MT 59808
                             T: (732) 312-7400
                             elizabeth.k.ehret@gmail.com

                             Attorneys for Plaintiff




                                      12
      Case 9:20-cv-00178-DLC Document 22 Filed 02/12/21 Page 14 of 14




                       Certificate of Compliance

      Pursuant to Local Rule 7.1(d)(2), I certify that this brief is printed
with a proportionately spaced Century Schoolbook text typeface of 14
points; is double-spaced except for footnotes and for quoted and
indented material; and contains 2,916 words, excluding caption,
certificate of service, and certificate of compliance.


                         Certificate of Service

      I certify that on February 12, 2021, I filed electronically the
foregoing with the Clerk of the Court using the CMF/ECF filing system
that served a true and correct copy of the foregoing to the CMF/ECF
participants listed below:

Hannah E. Tokerud
hannah.tokerud@mt.gov

J. Stuart Segrest
ssegrest@mt.gov
Attorneys for Defendants

/s/ Matthew Strugar
Matthew Strugar




                                      13
